                                                       UNITED STATES DISTRICT COURT
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 SOUTHERN
                                                       Page  1 of 7
                                                               DISTRICT OF MISSISSIPPI


                                                                 FILE D
                                                                  Nov 20 2020
                                                            ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 Page 2 of 7
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 Page 3 of 7
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 Page 4 of 7
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 Page 5 of 7
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 Page 6 of 7
Case 1:20-cr-00061-HSO-JCG Document 35 Filed 11/20/20 Page 7 of 7
